
	

115 HR 1004 : Regulatory Integrity Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1004
		IN THE SENATE OF THE UNITED STATES
		March 2, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend chapter 3 of title 5, United States Code, to require the publication of information
			 relating to pending agency regulatory actions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Regulatory Integrity Act of 2017. 2.Publication of information relating to pending regulatory actions (a)AmendmentChapter 3 of title 5, United States Code, is amended by inserting after section 306 the following new section:
				
					307.Information regarding pending agency regulatory action
 (a)DefinitionsIn this section: (1)Agency regulatory actionThe term agency regulatory action means guidance, policy statement, directive, rule making, or adjudication issued by an Executive agency.
 (2)Public communicationThe term public communication— (A)means any method (including written, oral, or electronic) of disseminating information to the public, including an agency statement (written or verbal), blog, video, audio recording, or other social media message; and
 (B)does not include a notice published in the Federal Register pursuant to section 553 or any requirement to publish pursuant to this section.
 (3)Rule makingThe term rule making has the meaning given that term under section 551. (b)Information To be posted online (1)RequirementThe head of each Executive agency shall make publicly available in a searchable format in a prominent location either on the website of the Executive agency or in the rule making docket on Regulations.gov the following information:
 (A)Pending agency regulatory actionA list of each pending agency regulatory action and with regard to each such action— (i)the date on which the Executive agency first began to develop or consider the agency regulatory action;
 (ii)the status of the agency regulatory action; (iii)an estimate of the date of upon which the agency regulatory action will be final and in effect;
 (iv)a brief description of the agency regulatory action; and (v)if applicable, a list of agency regulatory actions issued by the Executive agency, or any other Executive agency, that duplicate or overlap with the agency regulatory action.
 (B)Public communicationFor each pending agency regulatory action, a list of each public communication about the pending agency regulatory action issued by the Executive agency and with regard to each such communication—
 (i)the date of the communication; (ii)the intended audience of the communication;
 (iii)the method of communication; and (iv)a copy of the original communication.
 (2)PeriodThe head of each Executive agency shall publish the information required under paragraph (1)(A) not later than 24 hours after a public communication relating to a pending agency regulatory action is issued and shall maintain the public availability of such information not less than 5 years after the date on which the pending agency regulatory action is finalized.
							(c)Requirements for public communications
 (1)In generalAny public communication issued by an Executive agency that refers to a pending agency regulatory action—
 (A)shall specify whether the Executive agency is considering alternatives; (B)shall specify whether the Executive agency is accepting or will be accepting comments; and
 (C)shall expressly disclose that the Executive agency is the source of the information to the intended recipients.
 (2)RestrictionAny public communication issued by an Executive agency that refers to a pending agency regulatory action, other than an impartial communication that requests comment on or provides information regarding the pending agency regulatory action, may not—
 (A)directly advocate, in support of or against the pending agency regulatory action, for the submission of information to form part of the record of review for the pending agency regulatory action;
 (B)appeal to the public, or solicit a third party, to undertake advocacy in support of or against the pending agency regulatory action; or
 (C)be directly or indirectly for publicity or propaganda purposes within the United States unless otherwise authorized by law.
								(d)Reporting
 (1)In generalNot later than January 15 of each year, the head of an Executive agency that communicated about a pending agency regulatory action during the previous fiscal year shall submit to each committee of Congress with jurisdiction over the activities of the Executive agency a report indicating—
 (A)the number pending agency regulatory actions the Executive agency issued public communications about during that fiscal year;
 (B)the average number of public communications issued by the Executive agency for each pending agency regulatory action during that fiscal year;
 (C)the five pending agency regulatory actions with the highest number of public communications issued by the Executive agency in that fiscal year; and
 (D)a copy of each public communication for the pending agency regulatory actions identified in subparagraph (C).
 (2)Availability of reportsThe head of an Executive agency that is required to submit a report under paragraph (1) shall make the report publicly available in a searchable format in a prominent location on the website of the Executive agency..
 (b)Technical and conforming amendmentThe table of sections for chapter 3 of title 5, United States Code, is amended by adding after the item relating to section 306 the following new item:
				
					
						307. Information regarding pending agency regulatory action..
			
	Passed the House of Representatives March 2, 2017.Karen L. Haas,Clerk
